Citation Nr: 1231167	
Decision Date: 09/11/12    Archive Date: 09/19/12

DOCKET NO.  07-35 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran had active service from December 1958 to July 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision of February 2006, which denied service connection for PTSD.  The appeal was remanded in March 2011.  In July 2012, the appellant appeared at a Board videoconference hearing held before the undersigned.  

As indicated in the prior remand, VA treatment records also show that the Veteran has been diagnosed as having other acquired psychiatric conditions, in particular, major depressive disorder; as a result, the issue, as set forth on the title page, has been expanded to include service connection for any acquired psychiatric disability.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (scope of mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record).  The expanded claim was implicitly denied by the RO in the February 2006 rating decision, which included the following in the reasons for decision:  "Service treatment records do not include a diagnosis of a chronic psychiatric disorder during or the result of active duty service."  Therefore, the expanded issue is properly before the Board.  See Adams v. Shinseki, 568 F.3d 956 (Fed. Cir. 2009).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Service connection for PTSD requires (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., under the criteria of DSM-IV); (2) a link, established by medical evidence, between the veteran's current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128 (1997).  The Veteran's claim for service connection for PTSD was denied on the basis that it was not shown that the Veteran engaged in combat, and, therefore, his assertions of service stressors, alone, were not sufficient to establish the occurrence of such events, but must be corroborated by official service records or other credible supporting evidence.  38 C.F.R. § 3.304(f).  

However, subsequent to the RO's last adjudication of the claim (in a June 2009 supplemental statement of the case), the regulation pertaining to the evidence needed to establish service connection for PTSD was revised.  In particular, if the stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3) (2011).  "Fear of hostile military or terrorist activity" means:

[T]hat a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Id.   

In this case, the Veteran states that in October or November 1969, he and a number of other soldiers were ordered to unload a truck which had broken down outside the perimeter of the base.  He went to get a hard-hat, and was therefore some distance behind the other soldiers, but he saw the truck, which had been booby-trapped, explode, killing the other soldiers.  This has been the primary stressor claimed by the Veteran throughout the pendency of the claim, despite some inconsistencies, such as the number of men killed, which has ranged from 5 to 10.  The stressor, as described by the Veteran, appears to meet the event part of the requirement for a stressor based on "fear of hostile military or terrorist activity."  For the Veteran's response, the Board finds that an examination is needed.  In this regard, although VA treatment records show that the Veteran has carried a diagnosis of PTSD since 2005, the records do not report the specific stressors upon which the diagnosis was based.  A VA treating psychiatrist, wrote, in April 2009, that the Veteran had been diagnosed with PTSD as a result of traumas experienced in Vietnam, but requested that the Veteran be scheduled for a VA examination for PTSD.  

Accordingly, the case is REMANDED for the following action:

1.  Thereafter, schedule the Veteran for a VA psychiatric examination to determine the current Axis I diagnoses shown, under DSM-IV, as well as whether any such disorder is related to, or had its onset during service.  If PTSD is diagnosed, the examiner must identify the specific stressor or stressors upon which the diagnosis is based.  If such stressor includes witnessing the booby-trapped truck explode (as described above), the opinion should address such stressor is adequate to support a diagnosis of PTSD, based on fear of hostile military or terrorist activity.  See definition on page 3, above.  The examiner should explain whether and, if so, how the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  The entire claims folder and a copy of this remand must be made available to the examiner prior to the examination.  A rationale for any opinion reached must be provided.

2.  After completion of the above and any additional development deemed necessary, the RO should review the claim for service connection for an acquired psychiatric disability, to include PTSD.  If the claim is denied, the Veteran and his representative should be provided with a supplemental statement of the case, and given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


